Case 4:18-cv-00644 Document 65-15 Filed on 11/18/19 in TXSD Page 1 of 18




                         EXHIBIT YY

            Williamson Transfer History,
               HOU00148613-148605
   Case 4:18-cv-00644 Document 65-15 Filed on 11/18/19 in TXSD Page 2 of 18



Payroll                 112864
Created Date            10/15/2004 0:00
Member Name             WILLIAMSON, BRIAN L
Rank                    ENGINEER/OPERATOR/EMT/AIR
From Station            13
From Shift              B
From Debit              2
From District           31
From Quad               NW
From GFS                1210
To Station              92
To Shift                C
To Debit                5
To Dist                 54
To Quad                 NE
To GFS                  1240
Effective Date          10/25/2004 0:00
Effective (Promo)
Prom From
Prom To
Reason                  5
                        *ATTN:G.ROSSLOW: START EMT
                        ASSIGNMENT PAY EFFECTIVE 10-
Notes                   25-04. WILL BE ASSIGNED TO
                        MSU 92. WILL FILL IN AS AN EMT
                        AS NEEDED.
AdmPersOther            2
PostVac                 N
FTO_DTO
EMS                     E
Preceptor               0
HazMat                  0
BIL                     0
From AssignToCode       18 Roving
To AssignToCode         13 MSU
VacPerTem
                        WILL REPORT FOR DUTY ON 10-25-
                        04 AT 1030 HOURS. DUE TO
                        SHIFT CHANGE WILL NOT WORK
Notes2
                        DEBIT C-5 ON 10-29-04 ONE TIME
                        ONLY. WILL WORK DEBIT C-5
                        THEREAFTER.
F_P_T                   TEMP
T_P_T                   PERM
PromFromCode
PromToCode
PromToHFDCode




                                                                              HOU00148613
Case 4:18-cv-00644 Document 65-15 Filed on 11/18/19 in TXSD Page 3 of 18




                                                                           HOU00148614
   Case 4:18-cv-00644 Document 65-15 Filed on 11/18/19 in TXSD Page 4 of 18




Payroll                 112864

Created Date            7/15/2008 0:00



Member Name             WILLIAMSON, BRIAN L




Rank                    ENGINEER/OPERATOR



From Station            92

From Shift              C

From Debit              5

From District           54

From Quad               SO
From GFS                1540
To Station              92
To Shift                C
To Debit                8
To Dist                 54
To Quad                 SO
To GFS                  1540
Effective Date          7/24/2008 0:00
Effective (Promo)
Prom From
Prom To
Reason                  2
                        DEBIT DAY CHANGE ONLY TO BALANCE THE
Notes                   WORKFORCE. WILL REMAIN ASSIGNED TO
                        MUS 92.
AdmPersOther            1
PostVac                 N
FTO_DTO
EMS
Preceptor               0
HazMat                  0
BIL                     0
From AssignToCode       13 MSU




                                                                              HOU00148615
  Case 4:18-cv-00644 Document 65-15 Filed on 11/18/19 in TXSD Page 5 of 18



To AssignToCode        13 MSU
VacPerTem
Notes2
F_P_T                  PERM
T_P_T                  PERM
PromFromCode
PromToCode
PromToHFDCode




                                                                             HOU00148616
   Case 4:18-cv-00644 Document 65-15 Filed on 11/18/19 in TXSD Page 6 of 18



Payroll                 112864
Created Date            10/1/2008 0:00
Member Name             WILLIAMSON, BRIAN L
Rank                    ENGINEER/OPERATOR
From Station            92
From Shift              C
From Debit              8
From District           54
From Quad               SO
From GFS                1540
To Station              99
To Shift                C
To Debit                4
To Dist                 54
To Quad                 SO
To GFS                  1540
Effective Date          10/1/2008 0:00
Effective (Promo)
Prom From
Prom To
Reason                  6
                        STATION 92 CLOSED FOR
                        RENOVATION. WILL BE ASSIGNED
                        TO STATION 99. UPON
Notes
                        COMPLETIONOF RENOVATION
                        WILL RETURN TO STATION 92.
                        THIS IS A TEMPORARY POSITION.
AdmPersOther            1
PostVac                 N
FTO_DTO
EMS
Preceptor               0
HazMat                  0
BIL                     0
From AssignToCode       13 MSU
To AssignToCode         13 MSU
VacPerTem
Notes2
F_P_T                   PERM
T_P_T                   TEMP
PromFromCode
PromToCode
PromToHFDCode




                                                                              HOU00148617
  Case 4:18-cv-00644 Document 65-15 Filed on 11/18/19 in TXSD Page 7 of 18



Payroll                112864
Created Date           10/3/2008 0:00
Member Name            WILLIAMSON, BRIAN L
Rank                   ENGINEER/OPERATOR
From Station           99
From Shift             C
From Debit             4
From District          54
From Quad              SO
From GFS               1540
To Station             99
To Shift               C
To Debit               8
To Dist                54
To Quad                SO
To GFS                 1540
Effective Date         10/2/2008 0:00
Effective (Promo)
Prom From
Prom To
Reason                 6
Notes                  SAP PURPOSES ONLY.
AdmPersOther           1
PostVac                N
FTO_DTO
EMS
Preceptor              0
HazMat                 0
BIL                    0
From AssignToCode      13 MSU
To AssignToCode        13 MSU
VacPerTem
Notes2
F_P_T                  TEMP
T_P_T                  TEMP
PromFromCode
PromToCode
PromToHFDCode




                                                                             HOU00148618
   Case 4:18-cv-00644 Document 65-15 Filed on 11/18/19 in TXSD Page 8 of 18



Payroll                 112864
Created Date            1/26/2009 0:00
Member Name             WILLIAMSON, BRIAN L
Rank                    ENGINEER/OPERATOR
From Station            99
From Shift              C
From Debit              8
From District           54
From Quad               SO
From GFS                1540
To Station              92
To Shift                C
To Debit                8
To Dist                 54
To Quad                 SO
To GFS                  1540
Effective Date          1/24/2009 0:00
Effective (Promo)
Prom From
Prom To
Reason                  6
                        RENOVATION FOR STATION 92 IS
                        COMPLETE. WILL REPORT FOR
Notes
                        DUTY ON 01-24-09 AT 0630
                        HOURS
AdmPersOther            1
PostVac                 N
FTO_DTO
EMS
Preceptor               0
HazMat                  0
BIL                     0
From AssignToCode       13 MSU
To AssignToCode         13 MSU
VacPerTem
Notes2
F_P_T                   TEMP
T_P_T                   PERM
PromFromCode
PromToCode
PromToHFDCode




                                                                              HOU00148619
    Case 4:18-cv-00644 Document 65-15 Filed on 11/18/19 in TXSD Page 9 of 18



Payroll                   112864
 Created Date             10/28/2009 0:00
 Member Name              WILLIAMSON, BRIAN L
 Rank                     ENGINEER/OPERATOR
 From Station             92
 From Shift               C
 From Debit               8
 From District            54
 From Quad                SO
 From GFS                 1540
 To Station               54
 To Shift                 A
 To Debit                 5
 To Dist                  54
 To Quad                  SO
 To GFS                   1540
 Effective Date           11/2/2009 0:00
 Effective (Promo)        5/31/2009 0:00
 Prom From                ENGINEER/OPERATOR
 Prom To                  CAPTAIN
 Reason                   1
                          WILL REPORT FOR DUTY ON 11-02-
                          09 AT 0930 HOURS. DUE TO
                          SHIFT CHANGE WILL BE OFF24
 Notes
                          HOURS ON 10-31-09 AND REPORT
                          AT 0930 HOURS ON 11-02-09.
                          THIS IS A TEMPORARYPOSITION.
 AdmPersOther             1
 PostVac                  N
 FTO_DTO
 EMS
 Preceptor                0
 HazMat                   0
 BIL                      0
 From AssignToCode        13 MSU
 To AssignToCode          07 Airport Resc.
 VacPerTem
 Notes2
 F_P_T                    PERM
 T_P_T                    TEMP
 PromFromCode             1032
 PromToCode               1031
 PromToHFDCode




                                                                               HOU00148620
Case 4:18-cv-00644 Document 65-15 Filed on 11/18/19 in TXSD Page 10 of 18




                                                                            HOU00148621
  Case 4:18-cv-00644 Document 65-15 Filed on 11/18/19 in TXSD Page 11 of 18



Payroll                 112864
Created Date            11/23/2009 0:00
Member Name             WILLIAMSON, BRIAN L
Rank                    CAPTAIN
From Station            54
From Shift              A
From Debit              5
From District           54
From Quad               SO
From GFS                1540
To Station              54
To Shift                A
To Debit                5
To Dist                 54
To Quad                 SO
To GFS                  1540
Effective Date          11/26/2009 0:00
Effective (Promo)
Prom From
Prom To
Reason                  4
                        WILL REPORT FOR DUTY ON 11-26-
Notes                   09 AT 0630 HURS. PERMANENT
                        POSITION.
AdmPersOther            2
PostVac                 N
FTO_DTO
EMS
Preceptor               0
HazMat                  0
BIL                     0
From AssignToCode       07 Airport Resc.
To AssignToCode         07 Airport Resc.
VacPerTem
Notes2
F_P_T                   TEMP
T_P_T                   PERM
PromFromCode
PromToCode
PromToHFDCode




                                                                              HOU00148622
  Case 4:18-cv-00644 Document 65-15 Filed on 11/18/19 in TXSD Page 12 of 18



Payroll                112864
Created Date           1/21/2010 0:00
Member Name            WILLIAMSON, BRIAN L
Rank                   CAPTAIN
From Station           54
From Shift             A
From Debit             5
From District          54
From Quad              SO
From GFS               1540
To Station             324
To Shift               D
To Debit               X
To Dist                XXX
To Quad                XX
To GFS                 1450
Effective Date         1/23/2010 0:00
Effective (Promo)
Prom From
Prom To
Reason                 6
                       GOING FROM A 24 HOUR
                       SUPPRESSION SHIFT TO A 40
                       HOUR WORK WEEK. WILL WORK
                       MONDAYTHRU FRIDAY 0800-1600
Notes                  HOURS. OFF SATURDAY AND
                       SUNDAY. WILL REPORT FOR DUTY
                       TOTHE VAL JAHNKE TRAINING
                       FACILITY, 8030 BRANIFF ON 01-
                       25-10 AT 0800 HOURS TO
AdmPersOther           1
PostVac                N
FTO_DTO
EMS
Preceptor              0
HazMat                 0
BIL                    0
From AssignToCode      07 Airport Resc.
To AssignToCode        00 N/A
VacPerTem




                                                                              HOU00148623
  Case 4:18-cv-00644 Document 65-15 Filed on 11/18/19 in TXSD Page 13 of 18



                       D.C.J. GREGORY FOR EXTENSIVE
                       RETRAINING. THIS TRANSFER
                       HAS BEEN ISSUED TO
                       PROVIDEFRESH LEADERSHIP FOR
Notes2
                       STATION 54A AND FOR THE GOOD
                       OF THE DIVISION AND
                       DEPARTMENT.THIS IS A
                       TEMPORARY POSITION.
F_P_T                  PERM
T_P_T                  TEMP
PromFromCode
PromToCode
PromToHFDCode




                                                                              HOU00148624
  Case 4:18-cv-00644 Document 65-15 Filed on 11/18/19 in TXSD Page 14 of 18



Payroll                 112864
Created Date            2/3/2010 0:00
Member Name             WILLIAMSON, BRIAN L
Rank                    CAPTAIN
From Station            324
From Shift              D
From Debit              X
From District           0
From Quad               XX
From GFS                1450
To Station              53
To Shift                A
To Debit                6
To Dist                 45
To Quad                 NE
To GFS                  1210
Effective Date          2/6/2010 0:00
Effective (Promo)
Prom From
Prom To
Reason                  6
                        GOING FROM A 40 HOUR WORK
                        WEEK TO A 24 HOUR
                        SUPPRESSION SHIFT. WILL
Notes
                        REPORT FORDUTY ON 02-06-10
                        AT 0630 HOURS. THIS IS A
                        TEMPORARY POSITION.
AdmPersOther            1
PostVac                 N
FTO_DTO
EMS
Preceptor               0
HazMat                  0
BIL                     0
From AssignToCode       00 N/A
To AssignToCode         03 Apparatus
VacPerTem
Notes2
F_P_T                   TEMP
T_P_T                   TEMP
PromFromCode
PromToCode
PromToHFDCode




                                                                              HOU00148625
  Case 4:18-cv-00644 Document 65-15 Filed on 11/18/19 in TXSD Page 15 of 18



Payroll                 112864
Created Date            3/15/2010 0:00
Member Name             WILLIAMSON, BRIAN L
Rank                    CAPTAIN
From Station            53
From Shift              A
From Debit              6
From District           45
From Quad               NE
From GFS                1210
To Station              4
To Shift                D
To Debit                3
To Dist                 4
To Quad                 NE
To GFS                  1210
Effective Date          3/23/2010 0:00
Effective (Promo)
Prom From
Prom To
Reason                  4
                        WILL REPORT FOR DUTY ON 03-
                        23-10 AT 0630 HOURS. DUE TO
Notes
                        SHIFT CHANGE WILL BE OFFAT
                        1530 HOURS ON 03-20-10.
AdmPersOther            2
PostVac                 N
FTO_DTO
EMS
Preceptor               0
HazMat                  0
BIL                     0
From AssignToCode       03 Apparatus
To AssignToCode         03 Apparatus
VacPerTem
Notes2
F_P_T                   TEMP
T_P_T                   PERM
PromFromCode
PromToCode
PromToHFDCode




                                                                              HOU00148626
  Case 4:18-cv-00644 Document 65-15 Filed on 11/18/19 in TXSD Page 16 of 18



Payroll                 112864
Created Date            6/17/2015 6:23
Member Name             WILLIAMSON,BRIAN
Rank                    CAPTAIN
From Station            4
From Shift              D
From Debit              3
From District           4
From Quad               NW
From GFS                1210
To Station              64
To Shift                D
To Debit                4
To Dist                 64
To Quad                 NE
To GFS                  1210
Effective Date          6/27/2015 0:00
Effective (Promo)       6/18/2015 0:00
Prom From               CAPTAIN
Prom To                 SENIOR CAPTAIN
Reason                  1
                        Will report for duty on 6/27/15 @
Notes
                        0630 hours.
AdmPersOther            1
PostVac
FTO_DTO
EMS
Preceptor
HazMat
BIL
From AssignToCode       03 Apparatus
To AssignToCode         03 Apparatus
VacPerTem
                        Member will be required to select
                        station from the 2015 July -Job
Notes2                  Posting or be placed by the PAO.
                        This is a temporary position to
                        balance work force . (D.C)
F_P_T                   PERM
T_P_T                   TEMP
PromFromCode            1031
PromToCode              1030
PromToHFDCode




                                                                              HOU00148627
  Case 4:18-cv-00644 Document 65-15 Filed on 11/18/19 in TXSD Page 17 of 18



Payroll                 112864
Created Date            7/21/2015 8:24
Member Name             WILLIAMSON,BRIAN
Rank                    SENIOR CAPTAIN
From Station            64
From Shift              D
From Debit              4
From District           64
From Quad               NE
From GFS                1210
To Station              4
To Shift                D
To Debit                4
To Dist                 4
To Quad                 NW
To GFS                  1210
Effective Date          7/27/2015 0:00
Effective (Promo)       6/18/2015 0:00
Prom From               SENIOR CAPTAIN
Prom To                 SENIOR CAPTAIN
Reason                  2
                        Will report for duty on 7/27/15 @
Notes
                        0630 hours.
AdmPersOther            1
PostVac
FTO_DTO
EMS
Preceptor
HazMat
BIL
From AssignToCode       03 Apparatus
To AssignToCode         03 Apparatus
VacPerTem
                        Member will be required to select
                        station from the 2015 July -Job
Notes2
                        Posting or be placed by the PAO.
                        This is a temporary position. (D.C)
F_P_T                   PERM
T_P_T                   TEMP
PromFromCode            1030
PromToCode              1030
PromToHFDCode




                                                                              HOU00148628
  Case 4:18-cv-00644 Document 65-15 Filed on 11/18/19 in TXSD Page 18 of 18



Payroll                 112864
Created Date            8/13/2015 10:07
Member Name             WILLIAMSON, BRIAN
Rank                    SENIOR CAPTAIN
From Station            4
From Shift              D
From Debit              4
From District           4
From Quad               NW
From GFS                1210
To Station              4
To Shift                D
To Debit                6
To Dist                 4
To Quad                 NW
To GFS                  1210
Effective Date          9/13/2015 0:00
Effective (Promo)       6/18/2015 0:00
Prom From               SENIOR CAPTAIN
Prom To                 SENIOR CAPTAIN
Reason                  4
                        Member will report for duty on
Notes
                        9/13/15 @ 0630 hours
AdmPersOther            2
PostVac
FTO_DTO
EMS
Preceptor
HazMat                  0
BIL                     0
From AssignToCode       03 Apparatus
To AssignToCode         03 Apparatus
VacPerTem               PERM
                        This is a permanent position from
Notes2
                        July 2015 Posting. (D.C)
F_P_T                   TEMP
T_P_T                   PERM
PromFromCode            1030
PromToCode              1030




                                                                              HOU00148629
